Amendment Number TWO to the

Paul Mueller Company Employee Benefit Plan
(Restated as of April 2002)



Pursuant to Section I ("General Information") of the Paul Mueller Company
Employee Benefit Plan (the "Plan"), the Trustees retain the authority to amend
the Plan at any time.  In accordance with the "Reservation of Authority" portion
of that Section, the Plan is hereby amended as follows: 



1.

The following additional language is added at the end of the "Reservation of
Authority" portion of Section I ("General Information"): 



   

The Company specifically intends that the Trustees have the greatest permissible
discretionary authority to construe the terms of the Plan and to determine all
questions concerning eligibility, participation, and benefits.  Any such
decision made by the Trustees shall be binding on the Company and on all
employees, retirees, participants, dependents and beneficiaries, and is intended
to be subject to the most deferential standard of judicial review.  Such
standard of review is not to be affected by any real or alleged conflict of
interest on the part of the Trustees. 



2.

The following additional exclusion is added at the end of the "Limitations and
Exclusions" portion of Section V ("Medical Coverage"): 

 

24.

INJURY OR ILLNESS THAT IS OR MAY BE SUBJECT TO THE PLAN'S SUBROGATION,
RESTITUTION OR SET-OFF RIGHTS

-- Expenses associated with any injury or illness that, as determined by the
Administrative Manager, either is or may be subject to the Plan's rights of
subrogation, restitution or set-off, except as provided in Appendix A. 



3.

The "Recovery From Third Parties -- Subrogation and Reimbursement" portion of
Section V ("Medical Coverage") is re-captioned and revised to read as follows: 

   



RECOVERY FROM THIRD PARTIES -- SUBROGATION, RESTITUTION AND SET-OFF

:  This Plan is designed to help you meet the cost of injury and illness.  It is
not intended to provide you with benefits greater than your medical expenses. 
Therefore, if you are entitled to payment of any of your medical expenses by any
other person or any other plan, including your insurance company as well as the
insurance company of anyone responsible for your injury or illness, this Plan
will take such payments into account so that you are not paid twice for your
medical expenses. 





For example, if you are injured in an automobile accident, this Plan may reduce
(or "set off") its benefits by amounts payable under your automobile insurance
policy as well as any amounts payable under the automobile insurance policy of
anyone who may be liable for your injuries, and we may seek "restitution" of
excess payments.  And if this Plan chooses, it may pursue its "subrogation"
right by bringing suit directly against anyone who may be liable for your
injuries.  You are required to assist the Plan in enforcing these equitable
rights of subrogation, restitution and set-off. 



As with coordination of benefits, there are detailed rules that govern the
Plan's rights to recover from you or third parties under its rights of
subrogation, restitution and set-off.  You can find them in Appendix A. 

121

=============================================================================



 

1.

SUBROGATION.  This Plan is equitably subrogated to any claim you may have
against any other person or plan for the payment of medical expenses reimbursed
by this Plan.  Subrogation entitles the Plan to share in an award against or
settlement by any plan or person liable for your injury or illness up to the
amount of benefits paid by the Plan on account of such injury or illness. 
Subrogation also entitles this Plan to sue any plan or person liable for an
injury or illness for which this Plan has paid benefits.  You will find a
detailed discussion of this rule in Appendix A. 



 

2.

RESTITUTION OR SET-OFF.  In the event this Plan pays benefits for treatment of
an injury or illness for which another person or plan is or may be liable, and
the other person or plan makes payment (regardless of how the payment is
characterized) to you or on your behalf under circumstances where this Plan's
subrogation rights do not apply, this Plan is entitled to equitable restitution
in an amount equal to the payment made to you or on your behalf, or the benefits
paid by this Plan, whichever is less.  Alternatively, the Plan may exercise its
equitable right of set-off by reducing the benefits otherwise payable on your
behalf by the amount described in the preceding sentence.  You will find a
detailed discussion of these rules in Appendix A. 



 

3.

DUTY OF COOPERATION.  The Plan may, from time to time, require you to take
action, give information and assistance and execute documents required to
enforce this Plan's rights under this provision and Appendix A.  The Plan will
make no payments to you or on your behalf until the Trustees are satisfied that
you have complied with the requirements of this Section and Appendix A. 

 

To the extent any portion of this summary conflicts or appears to conflict with
rules set forth in Appendix A, the rules set forth in the Appendix A shall
control. 

4.

The portion of Appendix A ("Subrogation, Reimbursement, and Coordination of
Benefits") preceding the "Coordination of Benefits and Excess Coverage" portion
thereof is re-captioned and revised to read as follows: 

122

=============================================================================

 

APPENDIX A



SUBROGATION, RESTITUTION, SET-OFF AND
COORDINATION OF BENEFITS


 

The Plan is designed to help you meet the cost of injury or illness.  It is not
intended to provide you with benefits greater than your medical expenses covered
under the Plan.  Consistent with this intent, and to preserve the Plan's assets
for the benefit of all participants and beneficiaries, the Plan maintains the
rights of subrogation, restitution, set-off and coordination of benefits
detailed below. Any failure by the Plan, its Trustees, or its agents to exercise
any right under this Appendix shall not constitute a waiver of such right or
affect the parties' rights under this Appendix unless expressly agreed to in
writing by the Trustees. 



In the paragraphs of this Appendix governing Subrogation, Restitution and
Set-Off, the words "you" and "your" refer to both Employees and their Eligible
Dependents.  The term "person or plan" includes but is not limited to: 



   

1.

any person, firm, corporation, association, company, government, insurance
company, or other entity that is in any way responsible for your illness or
injury, or is in any way responsible for providing compensation,
indemnification, or benefits for the illness or injury; 



   

2.

any law or policy of insurance or accidental benefit plan providing, no-fault,
uninsured, underinsured or general group or individual liability coverage; 

   

3.

any medical reimbursement insurance whether or not purchased by the covered
person submitting the claim, or on whose behalf the claim is submitted; and 

   

4.

any specific risk accident or health coverage or insurance, including without
limitation premises or homeowners medical reimbursement coverage, and student,
student-athletic or student-team coverage or insurance. 

   

SUBROGATION, RESTITUTION, AND SET-OFF:

 



   

1.

SUBROGATION.  Payment by the Plan for treatment, hospitalization, or any other
covered expense to you or on your behalf because of injuries for which any other
person or plan is or may be liable to you shall entitle the Plan to full rights
of equitable subrogation with respect to any claim, suit, or cause of action
that you have against such third party.  Subrogation entitles the Plan to
recover the amount of benefits paid to you or on your behalf from any person or
plan that is or may be responsible for your injury or illness.  This equitable
subrogation right applies to any form of payment to you by a person or plan that
is liable to you, whether the payment is received by settlement, judgment, or
otherwise.  The Plan's subrogation priority extends to all proceeds recovered,
whether they represent a full or partial recovery for your injury or illness. 

Subrogation also entitles the Plan to sue any person or plan who is or may be
liable for an injury or illness for which the Plan has paid benefits.  Upon
written notification to you, the Plan may (but shall not be required to) seek to
recover, in any manner the Plan chooses and from any such person or plan, the
full amount of all medical, hospital, drug, or other covered services or
expenses paid for or furnished by the Plan to you or for your benefit.  The Plan
will first apply any monies collected from any other person or plan to any
reasonable costs and expenses (including attorneys' fees) incurred by the Plan
in connection with the collection of such monies, then to payments made under
this Plan.  Any balance remaining will be paid to you as soon
as administratively practicable. 

 

123

=============================================================================

 

2.

RESTRICTION OR SET-OFF.  Whenever the Plan makes payment of covered expenses in
a total amount that exceeds, at any time, the maximum amount of payment
necessary to satisfy the intent of this Appendix, the Trustees shall have the
equitable right to restitution, to the extent of such excess, from any person or
plan to, for, or with respect to whom such payments were made or transferred or
any other person or plan, in any combination.  Alternatively, the Trustees may
exercise their equitable right to "set off" the amount of such payments, to the
extent of such excess, against any amount owing, at that time or in the future,
to any person or plan to, for, or with respect to whom such payments were made
or transferred or any other person or plan. 

     



For example, but not by way of limitation, if this Plan pays a claim of yours
and the Trustees later determine that the claim was for an expense not covered
under this Plan, then the Trustees are entitled to recover the payment from you,
a member of your family that is also covered under the Plan, and/or the person
who provided your treatment, in any combination.  Alternatively, the Trustees
may set off the amount of the payment from amounts the Plan owes in the future
to you, your covered family member, and/or the provider, in any combination. 
This same rule applies if the Plan pays a claim for a covered expense, but the
amount paid exceeds the amount required to be paid under the Plan. 

These restitution and set-off provisions apply, among other circumstances, where
the Plan pays covered expenses incurred for treatment of an injury or illness
for which any other person or plan is or may be liable, and where the Plan's
subrogation provision (as described above) does not provide the Plan with a
right to recover amounts it paid or pays.  If the other person or plan, the
other person or plan's insurer, or anyone else on behalf of the other person or
plan makes payment to you or on your behalf as compensation for the your injury
or illness, and this Plan is not subrogated with respect to the payment, the
Plan is entitled to restitution or set-off in an amount equal to the lesser of
(a) the benefits paid by this Plan for treatment of the injury or illness, or
(b) the amount paid to you or on your behalf by the other person or plan.  These
restitution and set-off provisions are inapplicable where the other person or
plan is a medical plan with respect to which this Plan, pursuant to its
coordination of benefits provisions, is the primary payer of the covered
person's allowable expenses. 

In addition, where another person or plan pays compensation to you or on your
behalf for an injury or illness for which the other person or plan is or may be
liable, and you incur (either before or after payment of such compensation)
otherwise covered expenses for treatment of the injury or illness, a special
rule applies.  In that case, any otherwise covered expenses that are incurred
after the date on which the compensation was paid, or that were incurred before
that date but not yet paid by the Plan as of that date, shall be excluded from
coverage under the Plan (and therefore not paid by the Plan), to the extent that
the amount of compensation you or your dependent receives exceeds the amount
of covered expenses the Plan has already paid for treatment of the your injury
or illness. 

   

3.

IMPLEMENTATION.  The Plan's rights of subrogation, restitution and set-off
detailed in this Appendix entitle the Plan to priority over all claimants to any
award against, or settlement by, any person or plan liable for your injury or
illness -- up to the amount of benefits paid by the Plan on account of such
injury or illness.  All funds held by such claimants or their agents shall be
held in constructive trust for the benefit of the Plan.  The Trustees, within
their sole discretion, shall determine which of the Plan's rights and remedies
it is in the best interests of the Plan to pursue. 

 

124

=============================================================================

   

Acting in his or her sole and unfettered discretion, any individual Trustee may
direct the Administrative Manager to treat as Covered Expenses any expenses that
are otherwise excluded from coverage under the Plan because they are associated
with an injury or illness that either is or may be subject to the Plan's rights
of subrogation, restitution or set-off. Such Trustee may then authorize the
conditional payment of such expenses, but only if the Covered Person has first
agreed to reimburse the Plan, to the extent of the conditional benefits paid,
from any other payments compensating the Covered Person for his or her injury or
illness. In addition, such Trustee may, as a condition of treating
otherwise-excluded expenses as Covered Expenses, require the Covered Person
to agree to any combination of the following: 



     

(a)

to honor the Covered Person's obligation to reimburse the Plan; 

     

(b)

to assign to the Plan all rights, claims, or causes of action such Covered
Person (or any person or entity acting on behalf of the Covered Person) has
against any person or plan, to the extent of the Plan's subrogation, restitution
or set-off rights; 

     

(c)

to authorize (but not require) the Plan to sue, enforce, compromise, or settle
(in the Covered Person's name or otherwise) all such rights, claims or causes of
action; and 

     

(d)

to warrant that the Covered Person (and any person or entity acting on the
Covered Person's behalf) has not settled, discharged, or released any such
right, claim or cause of action against any person or plan, and shall not do so,
except as provided in this Plan. 

     

In no event, however, shall the execution of such an agreement by or on behalf
of the Covered Person obligate any Trustee to authorize the conditional payments
described in this paragraph. 



The Trustees may agree to recover less than the full amount of excess payments,
or to accept less than full subrogation, restitution or set-off, if (a) the Plan
has made, or caused to be made, such reasonable, diligent, and systematic
collection efforts as are appropriate under the circumstances, and (b) the terms
of such agreement are reasonable under the circumstances, based upon the
likelihood of collecting such monies in full or the approximate expenses the
Plan would incur in attempting to collect such monies. 



The Plan shall not be responsible for any attorneys' fees, costs, or expenses
you incur in connection with any recovery from any other person or plan, unless
the Plan agrees in writing to pay a portion of those expenses.  Although the
Plan may agree to accept less than a full recovery of the benefits it has paid
on your behalf -- for example by agreeing to share in payment of reasonable
attorneys' fees you incur in obtaining reimbursement from a third party -- the
Plan is not required to accept less than full recovery.  In particular, the
Plan's right of recovery will not be limited by the "common fund" doctrine.  The
Trustees or their designee may, within their sole discretion, apportion any
monies recovered such that the Plan receives less than full reimbursement. 



The characterization of any amounts paid to you or on your behalf as a result of
your injury or illness, whether through a settlement agreement or otherwise,
shall affect neither the Plan's priority right of equitable subrogation,
restitution or set-off (so as to recover the full amount of benefits paid to
you) nor the Plan's right to characterize otherwise covered charges as
excludable charges pursuant to this Appendix.  Nor will the amount of the Plan's
recovery right be limited simply because the amount you recover from a person or
plan is insufficient to reimburse you for all of your damages, including such
non-medical expense items as "pain and suffering."  In other words, the Plan's
recovery right is not limited by the "make whole" doctrine sometimes applicable
in other contexts. 

 

125

=============================================================================

 

4.

YOUR OBLIGATIONS AND DUTY OF COOPERATION.  The Plan may, from time to time,
require you to take such actions, give such information and assistance, and
execute such documents as may be required to enforce the Plan's rights under
this Appendix.  The Plan will make no payments to you or on your behalf until
the Trustees are satisfied that you comply with these requirements.  For
example, the Plan may require you and/or your representative to execute and
deliver to the Plan any written document that the Plan may require to assist the
Plan in its recovery, including a document that requires you, in any
combination, to agree to (a) honor your obligation to reimburse the Plan; (b)
assign the Plan all rights, claims, or causes of action you (or anyone acting on
your behalf) has against any person or plan to the extent of benefits paid or
payable under the Plan; and (c) warrant that neither you nor anyone on your
behalf has not settled, discharged, or released any such right, claim, or causes
of action against any person or plan, and that you shall not do so except as
provided in this Plan. 



Nonetheless, no written document or assignment is essential to perfect the full
and vested subrogation, restitution and set-off rights of the Plan, nor to your
liability or the liability of the responsible person or plan.  Nor shall the
execution of such a document obligate the Plan to make conditional benefit
payments if, in the exercise of their discretion, the Trustees conclude that the
your actions or those of your representative are inconsistent with the Plan's
rights under this Appendix.  Further, it is the your express duty and
responsibility to advise the Plan, in writing, of the existence of any potential
or actual claim against any person or plan from the outset of your injury or
illness, if another person or plan may be responsible to you because of the
injury or illness.  It is also your express duty and responsibility to cooperate
fully with the Plan to effect its recovery under this Appendix. 



You and any person or entity acting on your behalf must hold in trust for the
benefit of the Plan any amounts recovered to the extent of benefits paid by the
Plan.  Upon receipt of amounts paid by another person or plan, you must
immediately notify the Plan and pay to the Plan all amounts due the Plan.  If
the Plan is forced to pursue litigation against you, your representative, or any
other person or plan to recover amounts due under this Appendix, you will be
required to reimburse the Plan all the costs of collection, including reasonable
attorneys' fees. 



If you act to deprive the Plan of its subrogation, restitution or set-off rights
by any action, omission, default, acceptance of payment, release of claims, or
your failure to advise the Plan of the existence of a claim, potential claim, or
recovery against another person or plan, the Plan may (a) recover from you any
monies to which this Appendix applies, (b) set off proceeds due the Plan against
future benefits under the Plan, whether for the injury in question or for any
other illness or injury -- to the extent of benefits and other expenses paid by
the Plan (including the Plan's expenses and legal fees) in securing such a
recovery, or (c) terminate your coverage under the Plan. 



   

5.

CONDITIONAL PAYMENTS IN CASE OF WRONGFUL DEATH.  Where a covered person dies as
a result of an injury or illness, and another covered person, in the judgment of
the Trustees, has as a result of such death a cause of action for the deceased
person's wrongful death, the otherwise covered expenses incurred by or on behalf
of the deceased person prior to his death shall not be considered covered
expenses under this Plan. Solely at the discretion of the Trustees, however,
such expenses may be treated as conditionally covered expenses and be paid;
provided, however that the covered person with the cause of action agrees, in
consideration of the Plan's payment of such expenses, to reimburse the Plan
according to the paragraphs of this Appendix governing subrogation, restitution
and set-off.  The surviving covered person has all of the obligations and duties
described above under the heading "Your Obligations and Duty of Cooperation."
All of the Plan's remedies detailed under that heading may be used by the Plan. 
In addition, if the covered person with the cause of action fails to honor the
obligation to reimburse the Plan, the Plan may sue the covered person or, as
applicable, his heirs, guardians, executor, or other representative in order to
recover the amounts due the Plan.  In that case, the Plan shall also be entitled
to reimbursement from the covered person of any and all costs of collection,
including reasonable attorneys' fees. 

 

126

=============================================================================

   

Where this Plan makes conditional payments and the covered person with the cause
of action elects not to pursue the cause of action, but some other person
related to the deceased person pursues the cause of action and recovers monies
from a person or plan who is or may be responsible for the deceased person's
wrongful death, this Plan is nevertheless entitled to restitution from the
covered person. 



   

6.

DETERMINATION OF BENEFITS UNDER SUBROGATION, RESTITUTION, AND SET-OFF
PROVISIONS.  The amount of benefits, if any, payable under the Plan pursuant to
the preceding provisions concerning subrogation, restitution and set-off shall
be determined in accordance with the provisions of paragraphs 1 and 2 of the
section entitled Benefit Determination of the Coordination of Benefits and
Excess Coverage Provision of this Appendix as if the proceeds of the settlement,
judgment or Insurance Policy were benefits payable under another Plan (that is,
the sum of the benefits payable under this Plan and the proceeds of the
settlement or judgment shall not exceed the Allowable Expenses incurred by the
covered individual during the Benefit Determination Period, as these terms are
defined under that Provision). 



 

The changes made by Paragraph 1 of this Amendment shall apply as of the Plan's
April 2002 restatement.  The other changes made by this Amendment shall apply to
claims received on or after the Amendment's execution by the Trustees. 



In Witness Whereof, the Trustees of the Paul Mueller Company Employee Benefit
Plan have duly executed this Amendment this 21st day of February 2003. 



By:

/S/ DONALD E. GOLIK                    

 

By:

/S/ GERALD S. MILLER                 

 

Donald E. Golik, Trustee

   

Gerald S. Miller, Trustee

By:

/S/ MICHAEL W. YOUNG               

 

By:

/S/ GAIL HENRICHS                       

 

Michael W. Young, Trustee

   

Gail Henrichs, Trustee

127

=============================================================================